Citation Nr: 1205835	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which, in pertinent part, denied service connection for sleep apnea.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2010; the hearing transcript has been associated with the claims file.  

The Board remanded the case for further development in November 2010.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

Sleep apnea is shown by competent and credible medical evidence to be etiologically related to active service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a January 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  In April 2006 the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Despite the inadequate timing of the April 2006 notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in April 2006.  The RO readjudicated the case in a subsequent July 2007 statement of the case (SOC) and June 2010 and December 2011 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, Board hearing transcript, and VA examination report have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in July 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and contains a clear opinion as to the etiology of the Veteran's claimed disability along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records, to include the Veteran's enlistment and separation examinations, contain no complaints, diagnoses, or treatment related to sleep apnea.   Clinical treatment records do show that the Veteran entered a weight control program in November 1975.  

The Veteran reported that his sleep apnea was present during his active duty years, but indicated that it was not recognized as an illness.  He stated that it was not until his asthma came into play that pulmonary physicians diagnosed the condition.  

A May 1999 private treatment report from Dr. J.M.A., a specialist in sleep medicine and pulmonary and critical care, shows that the Veteran reported snoring, daytime sleepiness, awakening with gasping and snoring episodes, and witnessed apnea events.  An all night sleep evaluation was completed and the Veteran was diagnosed with mild to moderate obstructive sleep apnea.    

A January 2003 VA Agent Orange registry examination notes a diagnosis of sleep apnea which was first diagnosed in 1998. 

An August 2007 letter from Dr. C.R.O., a pulmonary specialist shows that the Veteran had a history of obstructive sleep apnea, and a new sleep study was done in March 2007 showing mild obstructive sleep apnea.  

The Veteran's wife submitted a July 2009 statement in support of the Veteran's claim.  She reported that the Veteran was married in October 1968, shortly after his return from Vietnam.  She reported that the first six to eight months of his sleep behavior was good without sleep disturbance.  After a few months, she noticed that he had started tossing, snoring, and holding his breath, then after a violent shake would resume normal breathing.  She recommended that the Veteran seek medical attention after these episodes continued.  She reported that the Veteran sought medical advice during his sick call appointments or annual physical examinations, but the attending doctors could not make a clinical diagnosis, and advised the Veteran to sleep on his side.  She indicated that the Veteran was seen by pulmonary specialists in 1998 for problems with asthma, and was recommended for a sleep test at that time.  She reported that the Veteran had experienced sleep apnea for 30 years prior to his diagnosis in 1998.

During a September 2010 Board hearing, the Veteran indicated that he had been married to his wife since 1968.  He reported experiencing tiredness in the morning and sleepiness starting in 1969.  He had additional symptoms such as snoring and shaking reported by his wife.  The Veteran indicated that he had mentioned these symptoms to doctors at several stations, but they had no knowledge of what was going on at that time.  The Veteran's wife testified that she first noticed the Veteran's sleep problems in early 1969 after they were married.  She indicated that the Veteran would stop breathing during the night, that she would nudge him, and that he would twitch and shake, and start to breathe again.  The Veteran's wife reported that she had asked her husband to ask his doctors about this, and indicated that she had never heard of sleep apnea until after the Veteran's retirement. 

The Veteran and his wife have provided lay testimony in support of the Veteran's claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In this case, the Veteran and his wife have testified that the Veteran has experienced problems with his sleep since 1969, shortly after his return from Vietnam, and shortly after their marriage.  The Veteran has reported tiredness and snoring, and he has reported inquiring about his problems in service upon urging by his wife.  The Veteran's wife has reported witnessing episodes where the Veteran has stopped breathing at night, and where he resumes breathing after shaking or trembling.  The Board finds that symptoms of tiredness, snoring, and stopped breathing are capable of lay observation, and therefore, the Veteran and his wife are competent to report such symptoms.  The Board finds that the Veteran is also competent to report inquiring about his sleep problems in service.  There is no reason in this case question the credibility of the Veteran's testimony.  The Board finds, therefore, that the Veteran and his wife have provided competent and credible lay evidence identifying his symptomatology in service. 

The Veteran was afforded a VA examination in July 2011, to determine if, based on a review of the records and the Veteran's medical history, his sleep apnea had its onset in service, or was otherwise related to service.  The claims file was reviewed in detail.  The Veteran's medical history was also discussed.  The VA examiner stated that the Veteran began to develop difficulty breathing in the 1970s and gradually had difficulty in breathing at night as he gained weight.  He eventually got up to over 195 pounds in service and was retired in 1985, at which point he had difficulty in breathing at night, severe snoring, and frequently awoke at night.  The Veteran's wife described progressive difficulty with snoring and waking at night as the Veteran's weight increased.  The Veteran's current diagnoses of sleep apnea were also noted.  An examination was completed.  The Veteran was diagnosed with sleep apnea.  The VA examiner opined that the Veteran's sleep apnea more likely than not began prior to the time he retired from service in 1985.  The VA examiner's rational was based on the Veteran's history of difficulty breathing and frequent waking due to severe snoring.  These symptoms increased as his weight increased and he became more obese.  His discharge weight was 195 pounds.  At the time of the examination the Veteran weighed 237 pounds and was five feet seven inches in height.  Additional evidence of snoring and nighttime waking was given by the Veteran's wife, who stated that these symptoms actually began in 1968 or 1969 soon after they were married.  

The Veteran clearly has a current diagnosis of sleep apnea, confirmed by sleep studies which are of record.  A July 2011 VA examiner has opined that the Veteran's sleep apnea more likely than not began in service.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The VA examiner in this case, had an opportunity to review the entire claims file and interviewed the Veteran.  The VA examiner's opinion is based in large part on a history as provided by the Veteran and his wife.  The Board emphasizes that the Veteran is competent to report his symptomatology in service, and in this case, the Board has found that the Veteran's reports are credible.  The VA examiner provided a rational for his opinion based on objective and credible lay evidence of record.  As such, the Board finds that the July 2011 medical opinion provides competent and credible evidence of a nexus between the Veteran's currently diagnosed sleep apnea and his period of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  The Board finds, therefore, that service connection for sleep apnea is warranted. 

C. Conclusion

The Veteran has been diagnosed with sleep apnea and has provided credible lay evidence of symptomatology in service and since service.  Finally, competent and credible medical evidence relates the Veteran's currently diagnosed sleep apnea to that symptomatology and service.  Therefore, the Board concludes that the evidence supports a finding that the Veteran has sleep apnea etiologically related to active service.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


